Citation Nr: 1114700	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  03-18 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a skin disorder, including as secondary to radiation exposure.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and D.W.



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated December 2004 and September 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for a psychiatric disorder and a skin disorder, respectively.

In December 2005 and August 2007, the Board remanded the issue of service connection for a psychiatric disorder for additional development and due process concerns.  

In April 2008, the Board denied service connection for a personality disorder and an acquired psychiatric disorder and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In June 2009, the Court granted a Joint Motion for Remand (JMR) and remanded the matter to the Board for action consistent with the June 2009 Court order.

In January 2011, the Veteran was afforded a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

As directed by the Board's August 2007 remand, the Veteran was afforded a VA examination in October 2007.  The Veteran was diagnosed as having an anxiety disorder, not otherwise specified; a mood disorder, not otherwise specified; and paranoid personality disorder with schizotypal and negativistic traits.  The examiner noted that the Veteran was neglected and abused from an early age and learned to cope by being manipulative, demanding, and violent.  The Veteran was disciplined severely by his commander and reacted by refusing to work and going absent without leave (AWOL).  The examiner opined that it was unlikely that the Veteran's current anxiety and depression were a result of his military experiences because he suffered more severe trauma while growing up.

The JMR stated that the October 2007 VA examination did not comply with the Board's remand directives.  Although the examiner indicated that the ultimate causes of the Veteran's disability predated service, the examiner did not provide an opinion with respect to the date of onset or etiology of the Veteran's psychiatric disorder and, therefore, a remand is necessary.  The Court ordered in June 2009 that the Board's decision be remanded in accordance with the JMR.  Thus, a remand is necessary to obtain an adequate VA examination.  38 C.F.R. § 3.159(c)(4) (2010).  

The JMR stated that the Veteran did not wish to pursue the appeal for service connection for a personality disorder.  However, the Veteran did in fact present arguments for the claim for a personality disorder in the brief for the appeal before the Court and during the January 2011 hearing.  As there is nothing of record indicating that the Veteran himself stated that he wished withdraw the appeal for a personality disorder, the issue is currently before the Board.

A VA medical opinion is also necessary to determine whether the Veteran's current diagnosed personality disorder preexisted service and was aggravated during service.  The service treatment records show that the Veteran was normal on entrance.  A psychiatric evaluation dated May 1976 shows that the Veteran was diagnosed as having passive-aggressive personality with anti-social traits.  The examiner stated that the Veteran was unsuitable for service and should be administratively separated secondary to a severe personality disorder.  The examiner also stated that the Veteran did not suffer from a psychosis, neurosis, organic brain syndrome, or severe affective disorder.  

Following service, the Veteran received VA medical treatment.  In August 2004, he was diagnosed as having a history of passive-aggressive personality with anti-social traits.  Subsequent VA treatment records show that the Veteran was continually diagnosed as having passive-aggressive personality with anti-social traits.  In February 2006, the Veteran's passive-aggressive personality was found to be related to exposure to war.  

In connection with his claim for service connection, the Veteran submitted a private psychiatric evaluation dated October 2009 during which he was diagnosed as having severe major depressive disorder, recurrent, with psychosis and antisocial personality disorder.  The physician stated that it would not be unreasonable to expect depression in reaction to the situation where the Veteran felt totally fed up with service and faced discipline.  In addition, the examiner opined that the personality disorder preexisted service and the likelihood that it was aggravated by service was no greater that the likelihood that it was not.  

For purposes of service connection pursuant to § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

In light of the Veteran's psychiatric medical history, a VA medical opinion should be obtained to determine whether the Veteran's current psychiatric disorder pre-existed service and whether it was incurred in or aggravated during service.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).  

Regarding the claim for a skin disorder, the Board finds that another VA examination is necessary.  Service treatment records show that the Veteran was diagnosed as having acne vulgaris during service.  See Service treatment records dated May 1976, June 1976, and July 1976.  On separation examination in July 1976, there was no finding that the Veteran had acne or any abnormality of the skin.  Following service, medical treatment records show that the first post-service treatment for a skin disorder was in May 1997 when he was treated for a sebaceous cyst.  Subsequent treatment records show that the Veteran was treated for acne.  See VA treatment record dated December 2001.  During the January 2011 hearing, the Veteran stated that he was treated for acne within a year following service.  However, the physician who treated him died and his treatment records were unavailable.  

In June 2009, the Veteran was afforded a VA examination for the skin.  The Veteran was diagnosed as having acne.  The examiner opined that the Veteran's inservice treatment for acne was not at least as likely as not the early manifestations of the current chronic skin condition.  As the basis for this opinion, the examiner stated that although the Veteran was treated during service for acne, the separation examination did not indicate an acne disorder and there was no documented treatment for over two decades.  

The June 2009 examiner's opinion was based on the absence of treatment for two decades following service in addition to the separation examination being silent for a skin condition.  The Veteran, however, stated that he was in fact treated for his acne condition within one year of separation.  The Veteran is competent to report such treatment for a skin disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In addition, service treatment records show that that he was treated for acne only a few days prior to his separation examination showing that he did have acne about the time of separation.  The VA examiner did not address this treatment in the rationale provided.  Furthermore, the VA examiner did not provide an opinion as to whether the inservice skin disorder and the current skin disorder are the same.  Therefore, given the service treatment records and the Veteran's lay statement as to the existence of a skin disability and treatment within a year of separation, another examination is necessary in this case in order to determine the nature and etiology of the Veteran's claimed skin disorder.  38 C.F.R. § 3.159(c)(4).  Such an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); Barr, 21 Vet. App. 303.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychiatric VA examination to determine whether the current nature and likely etiology of his psychiatric disorder(s), including an acquired psychiatric disorder or personality disorder.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner should answer the following questions: 

(a) Does the evidence of record clearly and unmistakably show that the Veteran had a psychiatric disorder that existed prior to his entry onto active duty?  In making this determination, the examiner is specifically asked to comment on the Veteran's childhood experiences.

(b) If the answer is yes, does the evidence clearly and unmistakably show that the preexisting condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the current psychiatric disorder had its onset during active service or is related to any in-service event, disease, or injury?

A rationale for all opinions expressed should be provided.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the Veteran's current skin disorder.  The claims file must be made available to the examiner for review prior to the examination.  

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran's skin disorder had its onset during active service or is related to any in-service disease or injury, including the inservice diagnosis of acne vulgaris.  

All necessary tests should be performed and a detailed rationale for any opinion expressed should be provided.

3.  Then, readjudicate the claims on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  The examinations obtained on remand should be carefully reviewed and returned to the VA examiner(s) if found to be inadequate or unclear.  If the decision with respect to the claims remains adverse to the appellant, he and his attorney should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KRISTI L. GUNN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



